                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

RYAN PHLIPSEN,               )
                             )
    Plaintiff,               )
                             )                   CIVIL ACTION
vs.                          )
                             )                   FILE No. 5:19-cv-692
MATSURI, LLC and CHOI ANDREW )
HYUNG BUM d/b/a WASABI       )
RESTAURANT,                  )
                             )
    Defendants.              )

                                      COMPLAINT

       COMES NOW, RYAN PHIPSEN, by and through the undersigned counsel, and

files this, his Complaint against Defendants MATSURI, LLC and CHOI ANDREW

HYUNG BUM d/b/a WASABI RESTAURANT, pursuant to the Americans with

Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s Accessibility

Guidelines, 28 C.F.R. Part 36 (“ADAAG”). In support thereof, Plaintiff respectfully

shows this Court as follows:

                                    JURISDICTION

       1.     This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§

1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon

Defendants’ failure to remove physical barriers to access and violations of Title III of the

ADA.

                                        PARTIES

       2.     Plaintiff RYAN PHLIPSEN (hereinafter “Plaintiff”) is, and has been at all

                                             1
times relevant to the instant matter, a natural person residing in San Antonio, Texas

(Bexar County).

        3.    Plaintiff is disabled as defined by the ADA.

        4.    Plaintiff is required to traverse in a wheelchair and is substantially limited

in performing one or more major life activities, including but not limited to: walking,

standing, grabbing, grasping and/or pinching.

        5.    Plaintiff uses a wheelchair for mobility purposes.

        6.    Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of asserting his civil rights, monitoring,

ensuring, and determining whether places of public accommodation are in compliance

with the ADA. His motivation to return to a location, in part, stems from a desire to

utilize ADA litigation to make Plaintiff’s community more accessible for Plaintiff and

others, and pledges to do whatever is necessary to create the requisite standing to confer

jurisdiction upon this Court so an injunction can be issued correcting the numerous ADA

violations on this Property, including returning to the Property as soon as it is accessible

(“Advocacy Purposes”).”

        7.    Defendant MATSURI, LLC (hereinafter “Matsuri”) is a Texas limited

liability company that transacts business in the state of Texas and within this judicial

district.

        8.    Matsuri may be properly served with process via its registered agent for

service, to wit: Jae Hyun Yang, 6011 Rittiman Plaza, San Antonio, Texas, 78230.

        9.    Defendant     CHOI     ANDREW         HYUNG          BUM    d/b/a   WASABI

                                             2
RESTAURANT (hereinafter “Wasabi”) is a private individual restauranteur/business

owner that transacts business in the state of Texas and within this judicial district.

       10.     Wasabi may be properly served with process through its owner, to wit:

Choi Andrew Hyung Bum, 9921 W Interstate10, San Antonio, Texas 78230.

                                FACTUAL ALLEGATIONS

       11.     On or about April 25, 2019, Plaintiff was a customer at “Wasabi Sushi

Bistro” a business located at 9921 Frontage Road, San Antonio, Texas 78230, referenced

herein as the “Wasabi.”

       12.     Matsuri is the lessee or sub-lessee of the real property and improvements

that are the subject of this action.

       13.     Wasabi is the owner or co-owner of the real property and improvements

that the Wasabi is situated upon and that is the subject of this action, referenced herein as

the “Property.”

       14.     Plaintiff lives approximately 4 miles from the Wasabi and Property.

       15.     Plaintiff’s access to the business(es) located at 9921 Frontage Road, San

Antonio, Bexar County Property Identification number 564936 (“the Property”), and/or

full and equal enjoyment of the goods, services, foods, drinks, facilities, privileges,

advantages and/or accommodations offered therein were denied and/or limited because of

his disabilities, and he will be denied and/or limited in the future unless and until

Defendant is compelled to remove the physical barriers to access and correct the ADA

violations that exist at the Wasabi and Property, including those set forth in this

Complaint.

                                              3
       16.    Plaintiff has visited the Property at least once before as a customer and

advocate for the disabled. Plaintiff intends on revisiting the Property within six months

or sooner, as soon as the barriers to access detailed in this Complaint are removed and the

Property is accessible again. The purpose of the revisit is to be a regular customer, to

determine if and when the Property are made accessible and to maintain standing for this

lawsuit for Advocacy Purposes.

       17.    Plaintiff intends to revisit the Wasabi and Property to purchase goods

and/or services.

       18.    Plaintiff travelled to the Wasabi and Property as a customer and as an

independent advocate for the disabled, encountered the barriers to access at the Wasabi

and Property that are detailed in this Complaint, engaged those barriers, suffered legal

harm and legal injury, and will continue to suffer such harm and injury as a result of the

illegal barriers to access present at the Wasabi and Property.


                                 COUNT I
                     VIOLATIONS OF THE ADA AND ADAAG

       19.    On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       20.    Congress found, among other things, that:

       (i)    some 43,000,000 Americans have one or more physical or mental
              disabilities, and this number is increasing as the population as a
              whole is growing older;

       (ii)   historically, society has tended to isolate and segregate individuals
              with disabilities, and, despite some improvements, such forms of
              discrimination against individuals with disabilities continue to be a

                                             4
               serious and pervasive social problem;

       (iii)   discrimination against individuals with disabilities persists in such
               critical areas as employment, housing public accommodations,
               education,        transportation,    communication,        recreation,
               institutionalization, health services, voting, and access to public
               services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the
               discriminatory effects of architectural, transportation, and
               communication barriers, overprotective rules and policies, failure to
               make modifications to existing facilities and practices, exclusionary
               qualification standards and criteria, segregation, and relegation to
               lesser service, programs, activities, benefits, jobs, or other
               opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination
               and prejudice denies people with disabilities the opportunity to
               compete on an equal basis and to pursue those opportunities for
               which our free society is justifiably famous, and costs the United
               States billions of dollars in unnecessary expenses resulting from
               dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       21.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the
               elimination of discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in
               order to address the major areas of discrimination faced day-to-day
               by people with disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).


                                              5
       22.    The congressional legislation provided places of public accommodation

one and a half years from the enactment of the ADA to implement its requirements.

       23.    The effective date of Title III of the ADA was January 26, 1992 (or January

26, 1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or

less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

       24.    The Wasabi is a public accommodation and service establishment.

       25.    The Property is a public accommodation and service establishment.

       26.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       27.    Public accommodations were required to conform to these regulations by

January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and

gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       28.    The Wasabi must be, but is not, in compliance with the ADA and ADAAG.

       29.    The Property must be, but is not, in compliance with the ADA and

ADAAG.

       30.    Plaintiff has attempted to, and has to the extent possible, accessed the

Wasabi and the Property in his capacity as a customer of the Wasabi and Property and as

an independent advocate for the disabled, but could not fully do so because of his

disabilities resulting from the physical barriers to access, dangerous conditions and ADA

violations that exist at the Wasabi and Property that preclude and/or limit his access to

the Wasabi and Property and/or the goods, services, facilities, privileges, advantages

                                            6
and/or accommodations offered therein, including those barriers, conditions and ADA

violations more specifically set forth in this Complaint.

       31.      Plaintiff intends to visit the Wasabi and Property again in the very near

future as a customer in order to utilize all of the goods, services, facilities, privileges,

advantages and/or accommodations commonly offered at the Wasabi and Property and as

an independent advocate for the disabled, but will be unable to fully do so because of his

disability and the physical barriers to access, dangerous conditions and ADA violations

that exist at the Wasabi and Property that preclude and/or limit his access to the Wasabi

and Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations

more specifically set forth in this Complaint.

       32.      Defendants have discriminated against Plaintiff (and others with

disabilities) by denying his access to, and full and equal enjoyment of the goods, services,

facilities, privileges, advantages and/or accommodations of the Wasabi and Property, as

prohibited by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

       33.      Defendants will continue to discriminate against Plaintiff and others with

disabilities unless and until Defendants are compelled to remove all physical barriers that

exist at the Wasabi and Property, including those specifically set forth herein, and make

the Wasabi and Property accessible to and usable by Plaintiff and other persons with

disabilities.

       34.      A specific list of unlawful physical barriers, dangerous conditions and

                                             7
ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Wasabi and Property and the full and equal enjoyment of

the goods, services, facilities, privileges, advantages and accommodations of the Wasabi

and Property include, but are not limited to:

       (a)      ACCESSIBLE ELEMENTS:

       (i) There are two accessible parking spaces that do not have a properly marked

             access aisle in violation of section 502.3.3 of the 2010 ADAAG standards.

             This violation made it dangerous and difficult for Plaintiff to access the

             accessible entrances of the Property.

       (ii) There are two accessible parking spaces that are missing proper identification

             signs in violation of section 502.6 of the 2010 ADAAG standards. This

             violation made it difficult for Plaintiff to locate an accessible parking space.

       (iii)    One or more accessible parking spaces is not located on the shortest

             distance to the accessible route leading to the accessible entrances in violation

             of section 208.3.1 of the 2010 ADAAG Standards. This violation made it

             difficult for Plaintiff to access the units of the Property.

       (iv)     There is an excessive vertical rise along the accessible ramp in violation of

             Section 303.2 and 405.4 of the 2010 ADAAG standards. This violation made it

             dangerous and difficult for Plaintiff to access public features of the Property.

       (v) The accessible ramp side flares have a slope in excess of 1:10 in violation of

             section 406.3 of the 2010 ADAAG standards. This violation made it dangerous

             and difficult for Plaintiff to access the units of the Property.

                                                 8
(vi)    The bar is lacking any portion of the counter that has a maximum height of

    34 (thirty-four) inches from the finished floor in violation of section 902.3 of

    the 2010 ADAAG standards, all portions of the bar exceed 34 (thirty-four)

    inches in height from the finished floor. This violation made it difficult for

    Plaintiff to enjoy the unique eating experience at the bar.

(vii)   Due to the presence of stairs with no nearby ramps in various sections of

    the interior of the Property, the Property lacks an accessible route connecting

    all accessible elements and features inside the Property in violation of section

    206.2.4 of the 2010 ADAAG standards. This violation made it difficult for

    Plaintiff to access public features of the Property. Specifically, the bar area,

    which is a unique dining experience, is inaccessible due to stairs. There are

    also at least one other area inside the restaurant that is not accessible due to

    stairs.

(viii) The to-go/take-out counter lacking any portion of the counter that has a

    maximum height of 36 (thirty-six) inches from the finished floor in violation of

    section 904.4 of the 2010 ADAAG standards, all portions of the to-go/take-out

    counter exceed 36 (thirty-six) inches in height from the finished floor. This

    violation made it difficult for Plaintiff to properly transact business at the

    Property.

(ix)    The total number of accessible parking spaces is inadequate and is in

    violation of section 208.2 of the 2010 ADAAG standards. This violation made

    it difficult for Plaintiff to locate an accessible parking space.

                                        9
(x) Defendants fail to adhere to a policy, practice and procedure to ensure that all

    facilities are readily accessible to and usable by disabled individuals.

(b)     WASABI RESTROOMS:

(i) The restroom lacks signage in compliance with sections 216.8 and 703 of the

    2010 ADAAG standards. This made it difficult for Plaintiff and/or any

    disabled individual to locate accessible restroom facilities.

(ii) The accessible toilet stall lacks the required size and turning clearance as

    required in section 604.8.1.1 of the 2010 ADAAG standards. This violation

    made it difficult for Plaintiff and/or any disabled individual to utilize the

    restroom.

(iii)   The restrooms have grab bars adjacent to the commode which are not in

    compliance with section 604.5 of the 2010 ADAAG standards as the rear bar is

    missing. This made it difficult for Plaintiff and/or any disabled individual to

    safely utilize the restroom facilities.


(iv)    The height of coat hook located in accessible restroom stall is above 48

    (forty-eight) inches from the finished floor in violation of section 308.2.1 of

    the 2010 ADAAG standards. This made it difficult for Plaintiff and/or any

    disabled individual to utilize the restroom facilities.

(v) The accessible toilet stall door is too narrow and/or otherwise violates section

    604.8.1.2 of the 2010 ADAAG standards. This made it difficult for the Plaintiff

    and/or any disabled individual to safely utilize the restroom facilities.



                                        10
      (vi)     The height of the urinal exceeds the maximum required height set forth in

            section 605.2 of the 2010 ADAAG standards. This made it difficult for

            Plaintiff and/or any disabled individual to safely utilize the restroom facilities.

      (vii)    The actionable mechanism of the paper towel dispenser in the restroom is

            located outside the prescribed vertical reach ranges set forth in section 308.2.1

            of the 2010 ADAAG standards. This made it difficult for Plaintiff and/or any

            disabled individual to safely utilize the restroom facilities.

      (viii) The lavatories and/or sinks in the restrooms have exposed pipes and

            surfaces and are not insulated or configured to protect against contact in

            violation of section 606.5 of the 2010 ADAAG standards. This made it

            difficult for Plaintiff and/or any disabled individual to safely utilize the

            restroom facilities.

      35.      The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Wasabi and

Property.

      36.      Plaintiff requires an inspection of Wasabi and Property in order to

determine all of the discriminatory conditions present at the Wasabi and Property in

violation of the ADA.

      37.      The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried out

without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. §

12181(9); 28 C.F.R. § 36.304.

                                               11
       38.    All of the violations alleged herein are readily achievable to modify to

bring the Wasabi and Property into compliance with the ADA.

       39.    Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the Wasabi and Property is readily achievable

because the nature and cost of the modifications are relatively low.

       40.    Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the Wasabi and Property is readily achievable

because Defendants have the financial resources to make the necessary modifications.

       41.    Upon information and good faith belief, the Wasabi and Property have been

altered since 2010.

       42.    In instances where the 2010 ADAAG standards do not apply, the 1991

ADAAG standards apply, and all of the alleged violations set forth herein can be

modified to comply with the 1991 ADAAG standards.

       43.    Plaintiff is without adequate remedy at law, is suffering irreparable harm,

and reasonably anticipates that he will continue to suffer irreparable harm unless and

until Defendants are required to remove the physical barriers, dangerous conditions and

ADA violations that exist at the Wasabi and Property, including those alleged herein.

       44.    Plaintiff’s requested relief serves the public interest.

       45.    The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendants.

       46.    Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and

costs of litigation from Defendants pursuant to 42 U.S.C. §§ 12188 and 12205.

                                              12
      47.    Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendants to

modify the Wasabi and Property to the extent required by the ADA.

      WHEREFORE, Plaintiff prays as follows:

      (a)    That the Court find Matsuri in violation of the ADA and ADAAG;

      (b)    That the Court find Wasabi in violation of the ADA and ADAAG;

      (c)    That the Court issue a permanent injunction enjoining Defendants from

             continuing their discriminatory practices;

      (d)    That the Court issue an Order requiring Defendants to (i) remove the

             physical barriers to access and (ii) alter the subject Wasabi to make it

             readily accessible to and useable by individuals with disabilities to the

             extent required by the ADA;

      (e)    That the Court award Plaintiff his reasonable attorneys' fees, litigation

             expenses and costs; and

      (f)    That the Court grant such further relief as deemed just and equitable in light

             of the circumstances.

                                         Dated: June 14, 2019.

                                         Respectfully submitted,

                                         /s/ Dennis R. Kurz
                                         Dennis R. Kurz
                                         Attorney-in-Charge for Plaintiff
                                         Texas State Bar ID No. 24068183
                                         Kurz Law Group, LLC
                                         1640 Powers Ferry Road, SE
                                         Building 17, Suite 200

                                           13
Marietta, GA 30067
Tele: (404) 805-2494
Fax: (678) 428-5356
Email: dennis@kurzlawgroup.com




 14
